Case 2:19-cv-00504-GZS Document 51-1 Filed 04/13/21 Page 1 of 5                       PageID #: 1684




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 DAVID CARL,                   )
                               )
            Plaintiff,         )
                               )
 v.                            )                       Case No. 2:19-cv-00504-GZS
                               )
 FIRST NATIONAL BANK OF OMAHA, )
                               )
            Defendant.         )


                      PLAINTIFF’S SUPPLEMENTAL MEMORANDUM

        For nearly two decades, TCPA defendants have attempted to shift the focus from how

 phone numbers are dialed—automatically—to how their autodialers obtained the phone numbers

 being automatically dialed. See In Re Rules & Reguls. Implementing the Tel. Consumer Prot. Act

 of 1991, 18 F.C.C. Rcd. 14014, 14090 (2003) (“Most industry members that commented on the

 issue of autodialed calls argue that predictive dialers do not fall within the statutory definition of

 ‘automatic telephone dialing system,’ primarily because, they contend, predictive dialers do not

 dial numbers ‘randomly or sequentially’”). In their eyes, it didn’t matter that their systems

 automatically dialed thousands of phone numbers to persons did not consent. Instead, those

 defendants wanted the critical factor to be whether their dialers used random or sequential number

 generators to obtain the phone numbers they were dialing. In other words, defendants felt they

 should be allowed to use dialers to target certain people with robocalls without violating the TCPA

 so long as the numbers were specifically targeted rather than randomly dialed.

        On April 1, 2021, the Supreme Court addressed the role a random or sequential number

 generator plays in the definition of an ATDS. Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021).

 In Facebook, the Supreme Court explicitly held that Facebook’s login notification system did not
Case 2:19-cv-00504-GZS Document 51-1 Filed 04/13/21 Page 2 of 5                    PageID #: 1685




 qualify as an ATDS, and therefore was not subject to the TCPA’s protections, because it “neither

 stores nor produces numbers ‘using a random or sequential number generator…’ ” Facebook, 141

 S. Ct. at 1169.

        In this matter, expert witness Randall Snyder explicitly opined that Defendant’s Voice

 Portal dialing system did have the capacity to store or produce telephone numbers to be called,

 using a random or sequential number generator, and to dial such numbers. Supplemental

 Declaration of Randall A. Snyder, Doc. No. 33-8 (“Supplemental Declaration”), ¶¶ 10, 51, 52, 57,

 58. Mr. Snyder is an expert witness with 35 years of experience in telecommunications network

 and system architecture, engineering, design and technology. Supplemental Declaration, p. 22.

 Further, Mr. Snyder’s expert testimony went unrebutted by an expert witness on behalf of

 Defendant. Accordingly, the evidence before this Court proves Defendant’s Voice Portal dialing

 system is an ATDS and, therefore, regulated by the TCPA.

        Additionally, while the Supreme Court determined Facebook’s login notification system

 was not regulated by the TCPA, it explicitly recognized that a list-based dialing system still

 qualify. “For instance, an autodialer might use a random number generator to determine the order

 in which to pick phone numbers from a preproduced list. It would then store those numbers to

 be dialed at a later time.” Facebook, 141 S. Ct. at 1172 n. 7 (emphasis added). Indeed, the Supreme

 Court was careful not to undo decades of consumer protection or Congress’s intentions to “ban

 [automatically] dialing from a database.” SENATOR MAREY AND REP. ESHOO BLAST

 SUPREME COURT DECISION ON ROBOCALLS AS “DISASTEROUS,” April 1, 2020,

 https://www.markey.senate.gov/news/press-releases/senator-markey-and-rep-eshoo-blast-

 supreme-court-decision-on-robocalls-as-disastrous. Thus, if an ATDS randomly or sequentially




                                                 2
Case 2:19-cv-00504-GZS Document 51-1 Filed 04/13/21 Page 3 of 5                     PageID #: 1686




 orders phone numbers from a list to be automatically dialed, then it is an ATDS. Facebook, 141 S.

 Ct. at 1172 n. 7.

        Justice Barrett, while sitting on the Seventh Circuit, previously recognized such a device

 as one plausible interpretation of the statutory definition of an ATDS. Gadelhak v. AT&T Servs.,

 Inc., 950 F.3d 458, 467 (7th Cir. 2020) (“the definition captures devices with the capacity to store

 or to produce telephone numbers that will be dialed by a random or sequential number generator”).

 The Eleventh Circuit also acknowledged that an ATDS could be interpreted as a system employing

 a random or sequential number generator to order phone numbers to be dialed. Glasser v. Hilton

 Grand Vacations Co., LLC, 948 F.3d 1301, 1311 (11th Cir. 2020) (“it’s just as plausible that an

 auto-dialer refers to a device that randomizes or sequences a dialing order”). Though both the

 Seventh and Eleventh Circuits ultimately opted for a different ATDS standard, the Supreme Court

 made it clear that “an [ATDS] might use a random number generator to determine the order in

 which to pick phone numbers from a preproduced list.” Facebook, 141 S. Ct. at 1172 n. 7.

        Thus the Supreme Court explicitly recognized that a random or sequential number need

 not create phone numbers out of thin air to be an ATDS, but that it could be used in conjunction

 with a “preproduced list” of phone numbers to determine the order those numbers will be dialed.

 Facebook, 141 S. Ct. at 1172 n. 7. In this matter, the evidence proves that Defendant’s Voice Portal

 dialing system utilized such equipment to autodial from a preproduced list. As Mr. Snyder

 concluded, “the LiveVox Voice Portal dialing system automatic sorts, filters, and resequences

 telephone numbers generating a new sequential list of numbers. Therefore, it is my opinion that

 the LiveVox Voice Portal dialing system stores or produces telephone numbers to be called, using

 a sequential number generator, and then dials those numbers automatically” Supplemental




                                                  3
Case 2:19-cv-00504-GZS Document 51-1 Filed 04/13/21 Page 4 of 5                    PageID #: 1687




 Declaration, ¶¶ 50, 51. Defendant’s Voice Portal dialing system embodies the example of an ATDS

 presented by the Supreme Court. Facebook, 141 S. Ct. at 1172 n. 7.

        The evidence before the Court proves Defendant’s Voice Portal dialing system has the

 capacity to store or produce telephone numbers to be called using a random or sequential number

 generator. Supplemental Declaration, ¶¶ 10, 51, 52, 57, 58. Further, in the same manner as the

 example of an ATDS presented by the Supreme Court in Facebook, 141 S. Ct. at 1172 n. 7, the

 Voice Portal dialing system also determines the order phone numbers stored in a preproduced list

 are to be automatically dialed. Supplemental Declaration, ¶¶ 40, 43, 45, 49, 50. Thus, for purposes

 of Plaintiff’s TCPA claim, Defendant’s Voice Portal dialing system that it used to place 708

 robocalls to Plaintiff, and deliver 122 artificial voice or prerecorded messages, is an ATDS.

                                              Respectfully submitted,

 Dated: April 13, 2021
                                              By:/s/ James A. Sellers, II
                                              James A. Sellers, II (pro hac vice)
                                              Law Offices of Jeffrey Lohman, P.C.
                                              28544 Old Town Front St., Suite 201
                                              Temecula, CA 92590
                                              T: (657) 363-4699
                                              F: (657) 363-6611
                                              JamesS@jlohman.com

                                              By: /s/ Jeffrey Lohman
                                              Jeffrey Lohman (pro hac vice)
                                              Law Offices of Jeffrey Lohman, P.C.
                                              28544 Old Town Front St., Suite 201
                                              Temecula, CA 92590
                                              T: (714) 381-5747
                                              JeffL@jlohman.com

                                              By: /s/ Daniel Ruggiero
                                              Daniel Goldsmith Ruggiero
                                              The Law Offices of Daniel Ruggiero
                                              275 Grove St., Suite 2-400
                                              Newton, MA 02466
                                              P: (339) 237-0343



                                                 4
Case 2:19-cv-00504-GZS Document 51-1 Filed 04/13/21 Page 5 of 5       PageID #: 1688




                                    E: DRuggieroESQ@gmail.com

                                    Attorneys for Plaintiff, DAVID CARL




                                      5
